Case 1:19-cv-01445-RBJ-GPG Document 32 Filed 08/05/19 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-01445

  RMR INDUSTRIALS, INC.,

         Plaintiff,

  v.

  GARFIELD COUNTY, COLORADO; and THE GARFIELD COUNTY BOARD OF COUNTY
  COMMISSIONERS, JOHN MARTIN, TOM JANKOVSKY, and MIKE SAMSON, in their
  official capacities.

         Defendants.


                      NOTICE OF WITHDRAWAL OF BAILEY A. CALHOUN


  To the clerk of court and all parties of record:

         Pursuant to D.C.COLO.LAttyR 5(b), please take notice that Bailey A. Calhoun who

  previously entered her appearance in the above referenced civil action on behalf of Plaintiff

  RMR Industrials, Inc. (“Plaintiff”), hereby withdraws as an attorney of record for Plaintiff. As of

  July 29, 2019, Ms. Calhoun is no longer associated with Garfield & Hecht, P.C. She therefore

  will no longer require notification and service at Garfield & Hecht, P.C. in this case. Plaintiff

  continues to be represented in this matter by David H. McConaughy and Christopher D. Bryan.

         Date: August 5, 2019.                   Respectfully submitted,

                                                 GARFIELD & HECHT, P.C.

                                                 s/ David H. McConaughy
                                                 David H. McConaughy
                                                 901 Grand Avenue, Suite 201
                                                 Glenwood Springs, Colorado 81601
                                                     1
Case 1:19-cv-01445-RBJ-GPG Document 32 Filed 08/05/19 USDC Colorado Page 2 of 2




                                           Telephone: (970) 947-1936
                                           E-mail: dmcconaughy@garfieldhecht.com


                                           s/ Christopher D. Bryan
                                           Christopher D. Bryan
                                           625 East Hyman Avenue, Suite 201
                                           Aspen, Colorado 81611
                                           Telephone: (970) 925-1936
                                           E-mail: cbryan@garfieldhecht.com
                                           Attorneys for Plaintiff




                               CERTIFICATE OF SERVICE

         I hereby certify that on this 5th day of August 2019, a true and correct copy of the
  foregoing NOTICE OF WITHDRAWAL OF BAILEY A. CALHOUN was filed with the
  Court and served via CM/ECF upon the following:

          Timothy R. Macdonald
          Kathleen K. Custer
          ARNOLD & PORTER KAYE SCHOLER LLP
          370 Seventeenth Street, Suite 4400
          Denver, Colorado 80202-1000


                                           s/Rebekah Ortell
                                           Rebekah Ortell




                                              2
  2085068_1
